UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6598



EARL N. OWENS,

                                              Plaintiff - Appellant,

          versus


PARRIS N. GLENDENING, Governor; LAMONT W.
FLANAGAN, Commissioner; WILLIAM JEDNORSKI,
Warden; OFFICER PEARSON; OFFICER KELLER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-1839)


Submitted:   January 12, 1999             Decided:   March 12, 1999


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl N. Owens, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Owens, a Maryland inmate, filed an action against various

prison officials alleging that they violated his constitutional

rights by not protecting him from other inmates.     He now appeals

the district court order granting Defendants’ motion for summary

judgment and dismissing Owens’ complaint filed pursuant to 42

U.S.C. § 1983 (1994).

     We have reviewed the record and the district court’s opinion

and find no reversible error.   We affirm the court’s dismissal of

Defendants Governor Parris Glendening, Commissioner of Pre-trial

Detention & Services Lamont Flanagan, Warden William Jednorski, and

Officer Mark Keller based on the reasoning of the district court.

As to Defendant Officer William Pearson, we find that Owens failed

to submit sufficient evidence cognizable on summary judgment to

show that a trial was necessary on the issue of whether Officer

Pearson knew of a substantial risk of harm to him.   See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251 (1986) (requiring nonmoving

party to submit more than just some evidence to avoid summary judg-

ment); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (stating

that nonmoving party must allege “‘specific facts showing there is

a genuine issue for trial’”).    Accordingly, we also affirm the

court’s granting of summary judgment to Defendant Pearson. We fur-

ther deny Owens’ motion for summary remand.   We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED